Notice of Allowability
Claims 1-8, 21-36 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Elson et al. US Patent Publication No. 2012/0278400 teaches a method, comprising: determining, by an initiator entity, that outgoing data is to be transmitted to a target entity (para. [0016] sender device may have multiple data messages to transmit to one or more receiver devices); transmitting, by the initiator entity to the target entity, a solicited push request requesting the outgoing data to be placed at the target entity (para. [0017] RTS message… request permission to send data messages); receiving, by the initiator entity from the target entity, a push grant in response to the solicited push request (para. [0017] receiver device responds… with messages providing clearance to send data messages); and transmitting, by the initiator entity to the target entity, the outgoing data to be placed at the target entity in response to the push grant (para. [0018] sender device then may proceed to send the data messages for which clearance was received).
Wiley et al. US Patent Publication No. 2018/0097853 discloses a reliable transport protocol layer that provides a sliding window function that manages end-to-end delivery and congestion control of packets (para. [0032] TCP requires that all transmitted data be acknowledged by the receiving host.  para. [0276] Transport Layer 3108, TCP Sliding window…modify the window size… thereby reducing the amount of subsequent retransmitted packets and avoiding congestion).
Chapman et al. US Patent No. 6,330,226 discloses a reliable transport protocol that provides admission control and ordered delivery of packets (col. 3, lines 8-27.  TCP admission control.  Col. 4, lines 7-13.  sequence number on an arriving packet on an arriving packet is lower than or equal to the stored value, then it must be resend).
Gupta US Patent Publication No. 2013/0163417 discloses a reliable transport protocol that provides admission control (para. [0035] connection oriented transport protocols, for example TCP, admission controls can be applied).
Umesh et al. US Patent Publication No. 2010/0118780 discloses a sliding window sublayer (para. [0022] sublayer… can manage a receive window that defines an upper limit value and a lower limit value of a sequence number of a receivable packet.  para. [0102] operation to advance the receive window).
Jiang US Patent Publication No. 2007/0253401 discloses a layer comprising a sliding window sublayer (para. [0007] sliding window can be used if the lower layer supports out of sequence delivery.  para. [0029] window size of the second sub-layer entity).
Other references disclose a reliable transport protocol that provides a sliding window layer for managing reliable delivery and congestion control (Zilbershtein et al. US Patent Publication No. 2008/0008211, para. [0003] TCP transport layer protocol, which uses a sliding window feature.  Rahman et al. US Patent Publication No. 2007/0211631, para. [0019] TCP flow control, to control (e.g. restrict) TCP bandwidth.  Kobayashi, US Patent Publication No. 2007/0008883, para. [021] transport layer protocol that carries out sliding window congestion control/flow control.  Sen et al. US Patent No. 6,330,451, col. 9, lines 9-14.  TCP layer operates according to a sliding window protocol).
However, the prior art of record do not teach in whole or make obvious: determining, by an initiator entity, that outgoing data is to be transmitted to a target entity; transmitting, by the initiator entity to the target entity, a solicited push request requesting the outgoing data to be placed at the target entity via a reliable transport protocol layer; receiving, by the initiator entity from the target entity, a push grant in response to the solicited push request; and transmitting, by the initiator entity to the target entity, the outgoing data to be placed at the target entity in response to the push grant; and wherein the reliable transport protocol layer consists of a solicitation sublayer and a sliding window sublayer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445